*865Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in directing the severance of the third-party actions at issue from the main action. Severance will avoid undue delay in the main action, which was commenced more than four years ago and has been certified ready for trial, and will avoid prejudice to the third-party defendants, who have not had an adequate opportunity to complete discovery (see CPLR 1010; Meczkowski v E.W. Howell Co., Inc., 63 AD3d 803, 804 [2009]; Abreo v Baez, 29 AD3d 833, 834 [2006]; Wassel v Niagara Mohawk Power Corp., 307 AD2d 752 [2003]; Singh v City of New York, 294 AD2d 422, 423 [2002]). Dillon, J.P, Dickerson, Eng and Leventhal, JJ., concur.